Citation Nr: 0022936	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the eyes claimed to have 
resulted from VA treatment.

2.  Entitlement to a total disability rating due to 
individual unemployability arising from service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his home health care helper



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence tending 
to show that any current eye disability is due to negligence 
or fault in the provision of VA medical care.

2.  The veteran has already been awarded VA pension benefits 
on account of demonstrated unemployability due to nonservice-
connected disabilities.

3.  The veteran is not unemployable solely due to his 
service-connected disabilities, singly or in combination.


CONCLUSIONS OF LAW

1.  The claim for VA compensation under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(1999).

2.  A total disability rating for compensation purposes for 
individual unemployability arising from service-connected 
disabilities is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.340. 3.341, 4.16 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151
for disability of the eyes.

The veteran claims that he is losing visual acuity in both 
eyes due to VA treatment He asserts that negligent VA care, 
consisting of left eye surgery performed in May 1993 in 
conjunction with right eye surgery which was planned but not 
performed in 1998, is essentially the cause of his 
deteriorating vision.  

Law and regulations

When a veteran suffers additional disability or death as the 
result of vocational training, hospital care, medical or 
surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (1999).  For claims filed prior to October 
1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  See generally Brown v. 
Gardner, 513 U.S. 115 (1994).  However, 38 U.S.C.A. § 1151 
has recently been amended, and the amended statute indicates 
that a showing of negligence or fault is necessary for 
recovery for claims filed on or after October 1, 1997, as the 
instant claim was. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable for the continuance or natural 
progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2). 

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3). 

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual" that the claim is well grounded; 
that is, the claim must be plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

For a claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 to be well grounded, there must be medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of an injury or 
disability as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460 (1999); Boeck v. Brown, 6 Vet. App. 
14 (1993). 

History

Review of the medical evidence of record reveals that the 
veteran initially sought VA treatment for visual problems in 
1991.  He underwent YAG laser capsulotomy to his left eye in 
1992.  Previous to that, in approximately 1985, he had 
undergone artificial lens replacement in both eyes, due to 
cataracts.  

In 1993, he underwent subretinal fluid drainage and 
cryotherapy to the left eye.  The report of hospitalization 
for left eye treatment in May 1993 shows that upon admission, 
he had a bullous superior retinal detachment as well as a 
superior horse shoe tear in the left eye.  There was some 
perivascular lattice at the posterior edge of the tear as 
well.  Left eye visual acuity was recorded as "hand motion 
at one foot in his left eye."  A dense scotoma involving the 
inferior field was present in the left eye as well.  In the 
right eye periphery, he had lattice degeneration without 
holes or retinal detachment.  Right eye visual acuity was 
23/30 and the right eye visual field was full.  Intraocular 
pressure was measured as 12 and 10.  Surgeons recommended 
cryotherapy for both eyes and for a scleral buckle procedure 
with subretinal fluid drainage in the left eye as well.  The 
veteran, however, after much discussion in detail with his 
physicians, decided to wait to have the right eye cryotherapy 
performed, explaining that he lived alone and wanted to 
retain vision in one eye until the other eye healed.  
According to the report, "he understood the risks of 
waiting, and the possibility of retinal detachment in the 
right eye, but still wanted to defer cryotherapy in the right 
eye until a later date."  

A notation on an outpatient treatment report dated in October 
1993 indicates that a surgical retina appointment was planned 
in November 1993.  It does not appear that the veteran kept 
the appointment, however, and there is no indication that he 
underwent further eye surgery to either eye.  A February 1994 
outpatient treatment reports indicates that there were no 
significant changes in the condition of his right eye.

The report of a June 1995 VA eye examination reflects that 
the veteran was status post subretinal fluid drainage and 
cryotherapy in the left eye.  His visual acuity was measured 
as 20/25 in the right eye and 20/30 in the left.  The 
external eye examination was considered normal except for 
some dermatochalasis, or loosening, in both eyes.  There was 
a 30 diopter exotropia, but full motility.  The examiner 
noted that the exotropia had not been noted in 1993 and 
opined that it was probably secondary to the retinal 
detachment surgery, versus decompensated phoria.  Applanation 
tonometry showed pressures of 16 in the right eye and 24 in 
the left eye.  The examiner recommended that the veteran see 
a specialist to check for possible glaucoma and rendered a 
diagnostic impression of exotropia which is probably 
secondary to retinal detachment surgery which is a 
decompensated phoria.

The report of an April 1998 VA examination shows the veteran 
complained of diplopia and desired definitive intervention.  
The examiner noted that the veteran was well known to the 
ophthalmology service at that VA facility through multiple 
evaluation with a past ocular history of retinal detachment 
in the left eye status post scleral buckle and cryotherapy in 
the left eye in May 1993.  The examiner indicated that the 
veteran's past ocular history was also significant for a 
resultant left exotropia.  Upon clinical examination the 
veteran had corrected visual acuity of 20/20-2 in the right 
eye at distance with J2 at near and 20/50 in the left eye 
with pinhole to 20/30 and J2 at near.  His extraocular 
movements were noted to be significant for 30 diopters of a 
left exotropia.  Pressures by applanation tonometry were 14 
in the right eye and 19 in the left eye.  Evidence of a 
scleral buckle was present circumferentially in the left eye.  
The veteran was referred to the Motilities Specialty Clinic 
for possible correction of his diplopia.  

In July 1998, the veteran underwent a general medical 
consultation to evaluate any risks associated with general 
anesthesia to be administered in conjunction with "possible 
eye muscle surgery."  Following a review of his body 
systems, the physician concluded that his risks for general 
anesthesia were those of his age with an additional risk of 
embolization involved with discontinuing Coumadin, if his 
anticoagulant monitoring figures were below therapeutic 
range.

Another July 1998 record is labeled "Surgeon's pre-op 
note."  The veteran was noted to be having difficulty 
watching television due to diplopia.  The surgeon performed a 
thorough examination and noted a problem with scarring 
involving the left eye, while the right eye was considered 
within normal limits.  The surgeon concluded the pre-
operative note with the assessment of diplopia secondary to 
restrictive strabismus of the left eye, and a plan for 
recession and resection with possible removal of the left eye 
sternal border.  

An August 1998 letter from a private ophthalmologist is 
addressed to the veteran's VA primary care physician, who 
apparently referred the veteran to the ophthalmologist.  
According to the letter, the veteran had been seen by a 
retinal specialist and had been scheduled for additional 
laser treatment to prevent a retinal detachment in the 
future. 

A May 1999 letter from the same private ophthalmologist 
indicates that "additional treatment in the peripheral 
retina" of the veteran's left eye had been performed by the 
retinal specialist.  The ophthalmologist then indicated that 
the veteran's diagnoses at that time were of bilateral 
pseudophakia, left exotropia, postoperative retinal 
detachment of the left eye, chronic recurrent conjunctivitis 
(in part related to detachment surgery), recurrent diplopia 
(related to exotropia secondary to detachment surgery), 
decreased left eye vision secondary to retinal detachment.

No private medical records reflecting the additional 
treatment of the peripheral retina during 1998 and 1999 have 
been submitted.

During a June 1999 videoconference hearing on appeal, the 
veteran provided sworn testimony to the effect that he 
believes the VA is responsible for his poor vision.  He 
explained that he continues to suffer from double vision and 
that he drives with one eye closed to avoid seeing double 
when behind the wheel of a car.  He stated that he had been 
scheduled for additional laser eye surgery in 1998 but that 
he had been advised not to have the surgery on account of his 
heart conditions and that the only treatment he received 
consisted of eye drops.  

Analysis

Initially, we note that the veteran has been granted service 
connection for cataracts, and the post-operative residuals of 
intraocular lens replacement.  A 30 percent disability rating 
to reflect the impairment associated with residuals of this 
surgery has been in effect since May 1989.  Thus, to the 
extent that his currently-shown eye disabilities are related 
to the lens replacement, he is already entitled to VA 
compensation and medical treatment.  The only issue before 
the Board at this point is whether the veteran has suffered 
additional eye disability as a result of VA negligence or 
fault in the provision of medical treatment.

The Board has reviewed the veteran's claims file and his 
allegations and can only conclude that overall, there is no 
competent medical evidence of record of a nexus between the 
veteran's current eye complaints and VA treatment.  There is 
absolutely no evidence tending to show any VA negligence or 
fault in the provision of treatment for the veteran's 
admittedly-serious eye disabilities.  Indeed, the only 
evidence of record supporting a nexus between the veteran's 
disability and VA treatment is his lay opinion, as reflected 
in his original claim that "my VA physician caused my 
current condition," and in his June 1999 hearing testimony 
that he believes the VA is responsible for his poor vision, 
either by providing the wrong treatment, or by not performing 
surgery which was contra-indicated by his heart condition.  
However, the veteran has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
ocular disability, claimed to have resulted from negligence 
or fault in the provision of VA treatment, is well grounded.  
Given the absence of competent medical evidence to support 
the claim, it must be denied as not well grounded.  Since 
this claim is not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  

In the appealed rating decision, the RO apparently denied the 
veteran's claim on its merits, while the Board has denied 
this claim as not well grounded.  Nevertheless, regardless of 
the disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that no prejudice to the veteran results in cases where the 
RO denies such a claim on its merits and does not include an 
analysis of whether the veteran's claim is well grounded, and 
the Board denies the same claim as not well grounded.  Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. 5103(a) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997). 


Entitlement to a total disability rating due to individual 
unemployability arising from service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

Service connection has been awarded for post-operative 
residuals of bilateral cataracts, rated as 30 percent 
disabling; chronic bronchitis, rated as 30 percent disabling; 
maxillary sinusitis, rated as 10 percent disabling; and 
atrophy of the right testicle, rated as noncompensably 
disabling.  The combined disability rating is 60 percent.  
Because no single disability is shown to be ratable at 
40 percent or more, the provisions of 38 C.F.R. § 4.16a do 
not provide for a grant of a total disability rating for 
compensation. 

Pension benefits, paid on account of demonstrated 
unemployability due to nonservice-connected disabilities, 
have been in effect since 1974.  The veteran has also been 
receiving special monthly pension benefits based on the need 
for aid and attendance since 1993.  Because the veteran is in 
receipt of pension benefits, the adjudication that he is 
permanently and totally unemployable due to physical 
disability has already been made and Board review of that 
determination at this time would prove simply duplicative.  
Thus, the remaining element to be proven before an award of a 
total disability rating for compensation due to individual 
unemployability could be made is whether the veteran is 
rendered unemployable solely due to service-connected 
disability.  

Review of the medical records and other relevant evidence 
contained in the claims file reveals that in addition to the 
physical disabilities for which service connection has been 
granted, the veteran suffers from restrictive lung disease, 
which has been rated as 100 percent disabling for pension 
purposes; heart disease, and bilateral hearing loss.  

A comprehensive review of the evidence of record fails to 
reveal any medical opinion or medical statement to the effect 
that the veteran's service-connected eye disabilities, 
chronic bronchitis, maxillary sinusitis, or right testicle 
atrophy, singly or in combination, prevent the veteran from 
being able to maintain employment.  The only evidence of 
record tending to indicate the veteran is unemployable due 
solely to service-connected disabilities is his own claim.  
As explained above, he has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit, Espiritu, supra.  Thus, in the absence of evidence 
showing the veteran is unemployable due to service-connected 
disabilities, without consideration of his significant 
nonservice-connected disabilities, a grant of a total 
disability rating for compensation under the liberal 
provisions of 38 C.F.R. § 4.16b is not warranted either.
  
The Board recognizes that the veteran's service-connected 
disabilities are significant and, because of their severity, 
have been rated as 60 percent disabling, combined.  However, 
the Board "must determine if there are circumstances, apart 
from non-service connected disabilities, that place the 
veteran in a different position than other veterans with [a 
60%] combined disability rating."  Van Hoose, supra, at 363.  
In this case, because the veteran's service-connected 
disabilities do not, individually or in combination, render 
him unemployable, a grant of a total disability rating for 
compensation is not warranted under the law.

"The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment."  Van Hoose, id.  In 
this case, for the reasons stated above, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, the claim for a total 
disability rating based on individual unemployability is 
denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability of the eyes is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 

